 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      REVEREND ROBERT CHRISTOPHEL,                         Case No. 2:19-cv-01703-RFB-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      IATSE UNION,
 9
                             Defendant.
10

11
            This matter is before the Court on Plaintiff’s Second Motion/Application to Proceed In
12
     Forma Pauperis (ECF No. 7), filed on January 21, 2020.
13
     I.     In Forma Pauperis Application
14
            Plaintiff filed the affidavit required by § 1915(a). (ECF No. 7). Plaintiff has shown an
15
     inability to prepay fees and costs or give security for them. Accordingly, the request to proceed in
16
     forma pauperis will be granted pursuant to 28 U.S.C. § 1915(a). The Clerk’s Office is further
17
     INSTRUCTED to file the complaint on the docket. The Court will now review Plaintiff’s
18
     complaint.
19
     II.    Screening the Complaint
20
            Upon granting an application to proceed in forma pauperis, courts additionally screen the
21
     complaint pursuant to § 1915(e). Federal courts are given the authority to dismiss a case if the
22
     action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,
23
     or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
24
     When a court dismisses a complaint under § 1915, the plaintiff should be given leave to amend the
25
     complaint with directions as to curing its deficiencies, unless it is clear from the face of the
26
     complaint that the deficiencies could not be cured by amendment. See Cato v. United States, 70
27
     F.3d 1103, 1106 (9th Cir. 1995).
28
 1          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

 2   for failure to state a claim upon which relief can be granted. Review under Rule 12(b)(6) is

 3   essentially a ruling on a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th

 4   Cir. 2000). A properly pled complaint must provide a short and plain statement of the claim

 5   showing that the pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2); Bell Atlantic Corp. v. Twombly,

 6   550 U.S. 544, 555 (2007). Although Rule 8 does not require detailed factual allegations, it demands

 7   “more than labels and conclusions” or a “formulaic recitation of the elements of a cause of action.”

 8   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

 9   The court must accept as true all well-pled factual allegations contained in the complaint, but the

10   same requirement does not apply to legal conclusions. Iqbal, 556 U.S. at 679. Mere recitals of the

11   elements of a cause of action, supported only by conclusory allegations, do not suffice. Id. at 678.

12   Secondly, where the claims in the complaint have not crossed the line from conceivable to

13   plausible, the complaint should be dismissed. Twombly, 550 U.S. at 570. Allegations of a pro se

14   complaint are held to less stringent standards than formal pleadings drafted by lawyers. Hebbe v.

15   Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (finding that liberal construction of pro se pleadings

16   is required after Twombly and Iqbal).

17          Plaintiff alleges that his religious and constitutional right to bear arms was violated by the

18   IATSE Union and its HR Director. As such, he appears to be relying on the Second Amendment,

19   which he would need bring via a 42 U.S.C. § 1983 claim. To state a claim under Section 1983, a

20   plaintiff must allege that a right secured by the Constitution has been violated and the deprivation

21   was committed by a person acting under color of state law. See, e.g., Gibson v. U.S., 781 F.2d

22   1334, 1338 (9th Cir.1986); West v. Atkins, 487 U.S. 42, 48 (1988); Long v. County of Los Angeles,

23   442 F.3d 1178, 1185 (9th Cir.2006).         However, the Complaint does not include sufficient

24   allegations to find that the named Defendants were acting under color of state law.

25          In addition, Plaintiff appears to assert a religious discrimination claim under Nevada law

26   due to the requirement that he be subject to drug testing. He attaches a dismissal and notice of

27   rights indicating that the EEOC dismissed his charge and issued him a right to sue on August 28,

28   2018. However, he does not attach his actual Charge or allege sufficient facts for the Court to infer


                                                  Page 2 of 4
 1   that he exhausted his administrative remedies against the named Defendants sufficient to

 2   encompass the allegations in his Complaint. There is no indication of what bases of discrimination

 3   he alleged with the EEOC. Further, there is no explanation of how this complaint would be timely

 4   filed as this action was not initiated until September 30, 2019, which is almost a full year after the

 5   right to sue was issued. Plaintiff will be given leave to amend and should include specific factual

 6   allegations setting forth each claim, against each defendant, in order for the Court to determine if

 7   his claims are able to survive screening.

 8   III.   Conclusion

 9          Based on the foregoing and good cause appearing therefore,

10          IT IS ORDERED that Plaintiff’s Motion/Application to Proceed In Forma Pauperis (#7)

11   is GRANTED. Plaintiff shall not be required to pre-pay the filing fee of four hundred dollars

12   ($400.00). Plaintiff is permitted to maintain this action to conclusion without the necessity of

13   prepayment of any additional fees or costs or the giving of a security therefor. This order

14   granting leave to proceed in forma pauperis shall not extend to the issuance and/or service of

15   subpoenas at government expense.

16          IT IS FURTHER ORDERED that the Clerk of the Court shall file Plaintiff’s Complaint

17   (ECF No. 1-1) on the docket, but shall not issue a summons.

18          IT IS FURTHER ORDERED that the Complaint is dismissed without prejudice for failure

19   to state a claim upon which relief can be granted, with leave to amend. Plaintiff will have until

20   April 15, 2020 to file an amended complaint if the noted deficiencies can be corrected. If

21   Plaintiff chooses to amend the complaint, Plaintiff is informed that the Court cannot refer to a

22   prior pleading (i.e., the original complaint) in order to make the amended complaint complete.

23   This is because, as a general rule, an amended complaint supersedes the original complaint.

24   Local Rule 15-1(a) requires that an amended complaint be complete in itself without reference to

25   any prior pleading. Once a plaintiff files an amended complaint, the original complaint no longer

26   serves any function in the case. Therefore, in an amended complaint, as in an original complaint,

27   each claim and the involvement of each Defendant must be sufficiently alleged.

28


                                                  Page 3 of 4
 1           Failure to comply with this order will result in the recommended dismissal of this

 2   case.

 3           DATED: March 25, 2020.

 4
                                                       DANIEL J. ALBREGTS
 5                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 4 of 4
